Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/21 has been entered.
 
Status of Action/Status of Claims
	Applicant’s amendments to the claims, filed 03/09/21, are acknowledged. Currently, claims 53, 56-66, 71-73 are pending in this application. Claims 1-52, 54-55, 67-70, 74-104 have been canceled.

Claim Objections
Claim 53 is objected to because of the following informalities:  in the listing of the polymers in step b) polyethylene glycol is repeated.  Appropriate correction is required.
Claim 58 is objected to because of the following informalities:  in the listing of the polymers in step b) polyethylene glycol is repeated, and in step a) aspirin and acetyl salicylic acid are the same thing, e.g. aspirin and acetylsalicylic acid are synonyms for the same compound. Appropriate correction is required.
Claim 60 is objected to because of the following informalities: the claim recites the complementary polyphenol and should instead recite polyphenolic agent as that is how the polyphenolic compound is referred to in claim 58 from which claim 60 depends.

Improper Markush Grouping Rejection
In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of docetaxel, bexarotene, camptothecin, all trans retinoic acid, acetyl salicylic acid, resveratrol, diazepam, azadirachtin, aspirin, ibuprofen, vitamin D, tribenuron-methyl is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: specifically azadirachtin and tribenuron-methyl are not drugs used to treat diseases in mammals/humans they are an insecticide (azadirachtin) and a herbicide (tribenuron-methyl) and are not meant to be taken/administered or used as drugs as is instantly claimed which is very different from the other members of the claimed Markush grouping, especially since the claim is directed to forming a solubilized hybrid drug composition and applicant’s clearly distinguish that drugs are different from agrochemicals in their specification (See pg. 1, ln. 9-10, where drugs and agrochemicals are separately mentioned; discussion of various drugs that can be used in the 
To overcome this rejection, applicants can change the word drug in the first line of the claim to active which would obviate this rejection or if applicant’s specifically want a drug complex then the azadirachtin and tribenuron-methyl should be removed from the Markush group since they are not drugs and if applicant’s select this option they will need to amend the dependent claims accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 60 and 65 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants are directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112 ¶1 "Written Description" Requirement, Rev. 1, 2008; at http://www.uspto.gov/web/menu/written.pdf. 

The specification discloses combinations of vanillin with PVP with the actives (azadirachtin, aspirin) and combinations of gingerol with PVP and the following drugs (docetaxel, aspirin, resveratrol, diazepam, etc.) as examples of the instantly claimed invention. However, the specification is silent however on what effects of the drugs are enhanced by vanillin, gingerol or combinations thereof. The specification merely discloses that the solubility of the drug when combined with the polyphenolic polymer is increased over the drug alone. However, it is unclear as to whether this increase in solubility is solely provided by the polymer, or the forming of the polymer into nanoparticles since as evidenced by Nikghalb (https://www.japsonline.com/admin/php/uploads/746_pdf.pdf) teaches that it was known to use PEG, PVP etc. to help solubilize poorly water soluble drugs (which include drugs like ibuprofen, gingerol, etc.) (See abstract; pg. 171, right col. 2nd full paragraph). However, the specification fails to disclose what effects besides solubility of the drug are increased by including it in 
As the specification fails to describe any synergy which is obtained by the claimed synergistic combinations and does not disclose any enhanced effects beyond solubility (which it is unclear whether or not it is merely caused by the claimed polymers (PEG, PVP, etc.) or if the polyphenolic agent contributes at all to the drug solubility, the disclosed examples do not constitute a substantial portion of the claimed genus. 
Applicant's attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine 
The disclosed examples, do not constitute an adequate description to demonstrate possession of the claimed synergistic combinations as none of applicant’s examples disclose any synergy, nor do any of applicant’s examples show enhanced effects beyond those of improved solubility. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be 
Overall, what these statements indicate is that the Applicant must provide adequate description of synergy and/or enhanced effects in order to claim these features.  Hence, the analysis above demonstrates that Applicants have not described any synergy nor any enhanced effects beyond those of improved solubility. As such, the Artisan of skill could not predict that Applicant possessed any other improved effects beyond those of improved solubility.
Therefore, the breadth of the claims as reading on synergistic combinations, and enhanced effects, including those yet to be discovered; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification and no demonstration of synergy even though it is mentioned in the specification or disclosure or enhanced effects beyond improved solubility, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the claimed synergy and/or enhanced effects (beyond improved solubility), at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 60 recites the limitation "the effects". There is insufficient antecedent basis for this limitation in the claim because claim 60 depends from claim 58 which is directed to a method of making a solubilized hybrid drug composition not a method of treating any disease, etc. with the solubilized hybrid drug composition and as such there are no effects of the first active agent ever disclosed or claimed in claim 58. Thus, there is insufficient antecedent basis for this limitation in the claim because the examiner has no idea what “the effects” are that applicants are trying to claim.
Claim 64 recites the limitation "the microenvironment of the disease".  There is insufficient antecedent basis for this limitation in the claim because claim 64 depends from claim 58 which is directed to a method of making a solubilized hybrid drug composition not a method of treating any disease, etc. with the solubilized hybrid drug composition and as such there are no effects of the first active agent ever disclosed or claimed in claim 58. Thus, there is insufficient antecedent basis for this limitation in the claim because the examiner has no idea what “the microenvironment of the disease” is that applicants are trying to claim. For the purposes of applying art the examiner is reading this limitation as further limiting the polyphenolic agent from gingerol or vanillin down to one which cooperates with one of the claimed drugs when treating any disease e.g. it works together with the drug to treat a disease, and would therefore directly or indirectly “sensitize the microenvironment of the disease”. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 61-63 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically claims 61, 62, and 63 are directed to specific properties of the already disclosed and claimed polyphenolic agents which claim 58 requires to be gingerol, vanillin and combinations thereof. As is evidenced by Rahmani (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4106649/, available 07/12/2014) gingerol is known to be an antioxidant, antimicrobial and anti-inflammatory compound (See entire document specifically table 1), and as is evidenced by Sun (Med. Chem. Res., 2014, 23, 2985-2994) and Makni (https://pubmed.ncbi.nlm.nih.gov/21777577/) vanillin is known to be an antioxidant, antimicrobial (See Sun 1st paragraph introduction section) and anti-inflammatory (See Makni abstract) compound and as such these claims do not further limit claim 58 from which they depend because the claimed polyphenolic agents in claim 58, specifically gingerol, vanillin and combinations thereof have the claimed properties and these properties do not further limit the method of claim 58.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 53, 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (WO2013172999) and Maitra et al. (US20130115165) in view of Haggag et al. (Front Pharmacol., 2015, 6, Article 140, pg. 1-5), and Nikghalb et al. (J. of Appl. Pharm. Sci., 2012, 2(10), 170-175), Rahmani (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4106649/, available 07/12/2014).
Applicant’s claim:

a)    providing at least one polyphenolic agent;
b)  providing at least one polymer, wherein the polymer is selected from the group consisting of polyethylene glycol, hydroxypropylmethylcellulose (HPMC), polyethyleneglycol (PEG), polyvinylpyrrolidone (PVP), cellulose polymer, and combinations thereof;
c)    dissolving the polymer in at least one first solvent;
d)   optionally, removing the first solvent and replacing it with at least one second solvent forming a polymer mix;
e) adding the at least one polyphenolic agent to the polymer mix at a ratio of about 1 part polyphenolic agent to about 5 parts polymer; 
f) sonicating the mixture to form nanoparticles; and
g) spray drying the resultant product, thereby forming the polyphenolic polymer.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 53, 56-57, Singh teaches forming polyphenolic polymers comprising the steps of: a) providing at least one polyphenolic agent (e.g. a curcuminoid) as a complementary agent, which has antioxidant properties and are antimicrobial, anti-inflammatory, sensitize the microenvironment of the disease, etc.; b)/c) providing at least one polymer, specifically the same polymers that are instantly claimed, e.g. PVP, PEG, celluloses, HPMC, etc. and wherein the ratio of the drug (e.g. an anti-cancer agent) to the polymer is about 1:3 to 1:9 and wherein the ratio of polyphenolic agent (2nd active agent in Singh) to polymer is about 1 to about 5 (See steps e) of claim 53;  Singh further teaches adding the polymer to a solution of the polyphenolic agent in solvents such as C1-4 alcohols, e.g. ethanol and further teaches that polymers are soluble in the solvents, f) sonicating the mixture to form nanoparticles (See pg. 4, ln. 26-34); and g) subjecting the mixture to evaporative drying to give a solubilized polyphenolic polymer and drug (See entire document; abstract; pg. 4, ln.26-pg. 5, ln. 30; pg. 5, ln. 2-pg. 8, 
	Regarding claims 56-57, Singh teaches wherein the solvents used to solubilize the instantly claimed polymers are preferably the instantly claimed 1-4 carbon alcohols, e.g. methanol, ethanol, n-propanol, 2-propanol, etc. (see pg. 33, ln. 32-33).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 53, 56-57, Singh merely does not teach forming the polyphenolic polymer without the presence of the drug/active agents, e.g. with only the complementary agent. However, the instant claims use comprising language and as such active agents are not excluded from the instantly claimed method of making a polyphenolic polymer. However, these deficiencies in Singh are addressed by Maitra in view of Haggag. 
	Maitra teaches a method of forming polyphenolic polymers wherein they teach the steps of providing at least one polyphenolic agent, specifically curcumin; providing at least one monomer/polymer, dissolving the polymer in a first solvent, specifically water, and polymerizing polymer and removing the first solvent/water which forms a polymer/copolymer and subsequently mixing the polymer with the polyphenolic agent in a second solvent, and drying the mixture to a dry powder, which reads on claims 56-57, and wherein multiple drugs can be added to the polymers either before drying or later on when the polymers are reconstituted in solvent after they were previously dried (See entire document; [0038-0043]; [0045]; [0046]; [0054, curcumin]; [0055]; [0057]).
Maitra merely does not teach spray drying to dry the polymer/curcumin mixture, and instead teaches lyophilizing. However, this deficiency in Singh and Maitra is addressed by Haggag.
	Haggag teaches that both lyophilization (freeze drying and the instantly claimed spray drying were known methods of forming solids for drug delivery and for drying these solids and st paragraph). They further teach that spray drying is the more economical process of the two for drying the polymeric-drug solids.
	
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant filing to substitute gingerol or vanillin for the polyphenolic agent when forming the polyphenolic polymer of Singh and Maitra as is discussed above because it is known to use PVP and PEG to solubilize/improve dissolution of poorly soluble drugs (which includes compounds/drugs like gingerol) as is evidenced by Nikghalb (See abstract; pg. 171, right col. 2nd paragraph), one of ordinary skill in the art would be motivated to switch out the curcumin of Singh and Maitra for the gingerol instantly claimed because gingerol is known to be insoluble and to afford antioxidant, anti-inflammatory and antimicrobial properties as is evidenced by Rahmani (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4106649/, available 07/12/2014) gingerol is known to be an antioxidant, antimicrobial and anti-inflammatory compound (See entire document specifically table 1) and as such it would be obvious to include it in polymers/with polymers which are known to increase the solubility of poorly soluble drugs such as gingerol in order to make a more effective formulation for administering gingerol.
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to dry the polymer/polyphenol composition as taught by the combined references via spray drying as is instantly claimed because Haggag teaches that both lyophilization and spray drying were known methods of drying polymeric drug compositions but that spray drying is more economical.
	It also would have been obvious to and ordinary skilled artisan at the time of the instant filing to formulate the specifically claimed PEG or PVP or HPMC or cellulose or combinations thereof by solubilizing them with the claimed 1-4 carbon alcohols and adding the claimed 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
.

Claims 58-66, and 71-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (WO2013172999), Maitra et al. (US20130115165), Haggag et al. (Front Pharmacol., 2015, 6, Article 140, pg. 1-5), Arber et al. (US20070093457), Rahmani (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4106649/, available 07/12/2014), Nikghalb et al. (J. of Appl. Pharm. Sci., 2012, 2(10), 170-175), and Newa et al. (Chem Pharm. Bull., 2008, 56(4), 569-574).

Applicant’s claim:
-- A method of making a solubilized hybrid drug composition comprising the steps of:
a) providing at least one first active agent which is selected from the group consisting of docetaxel, Bexarotene, Camptothecin, All Trans Retinoic Acid, Acetyl Salicylic Acid, Resveratrol, Diazepam, Azadirachtin, Aspirin, ibuprofen, vitamin D, tribenuron-methyl, and combinations thereof;
b) providing at least one polyphenolic agent, wherein the polyphenolic agent is selected from the group consisting of gingerol, vanillin, and combinations thereof;
c) providing at least one polymer, wherein the polymer is selected from the groupconsisting of polyethylene glycol, hydroxypropylmethylcellulose (HPMC), polyethyleneglycol(PEG), polyvinylpyrrolidone (PVP), cellulose polymer, and combinations thereof;
d) dissolving the polymer in at least one first solvent;
e) optionally, removing the first solvent and replacing it with at least one second solvent,thereby forming a polymer mix;
f) adding the at least one polyphenolic agent to the polymer mix;
g) spray drying the resultant product, thereby forming a polyphenolic polymer;

1) adding the first active agent in an organic solvent solution to a solution comprising thepolyphenolic polymer;
j) homogenizing the mixture;
k) sonicating or mixing the mixture to form nanoparticles wherein the ratio is about 1 part drug: about 3 to about 9 parts polyphenolic polymer;
1) subjecting the mixture to evaporative drying,
wherein the result of the process is a solubilized hybrid drug composition; and wherein the solubilized drug hybrid composition can be converted into a re-dispersible dry powder comprising particles of the polyphenolic polymer.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claim 58, Singh teaches method of forming a hybrid drug composition comprising: a) providing at least one first active agent, specifically wherein the active agent is: docetaxel, bexarotene, all trans retinoic acid, aspirin/acetyl salicylic acid, resveratrol, diazepam, etc. (See pg. 13, ln. 3-5, claims, pg. 14-15, etc.); b) providing at least one polyphenolic agent/complementary agent (See claims; pg. 9, ln. 10-25, pg. 4, ln. 26-pg. 5, ln. 1; ); c) providing at least one polymer selected from the group consisting of PEG, PVP, HPMC, cellulose polymer, and combinations thereof (see pg. 29, ln. 10-pg. 30, ln. 8; claims); adding the polymer to a solution of the polyphenolic agent and active agent in C1-C4 alcohols (which reads on applicant’s steps d) and f) since the first solvent used to dissolve the polymer as per applicant’s specification is a C1-C4 alcohol and this is the same solvent used to dissolve the polyphenolic agent to which the polymer is being added and therefore dissolved where thereby forms applicant’s polymer mix with the polyphenolic agent (See claims; pg. 9, ln. 10-25; pg. 33, ln. 21-23, and ln. 31-33)); g) subjecting the mixture to evaporative drying to give a solubilized polyphenolic polymer and drug (See entire document; claims; pg. 9, ln. 10-25, etc.) which reads on steps h) and i); j) and k) Singh teaches homogenizing the mixture and sonicating and/or 
Regarding claims 60 and 65, Singh teaches wherein the first active agent which can be the claimed docetaxel, aspirin, etc. that are instantly claimed is the drug of main function and where the complementary polyphenolic agents enhance the claimed unknown/undisclosed “effects” of the first active agent, and further teaches wherein the polyphenolic agents can be synergistic/potentiate the first active agent, even though Singh teaches using different polyphenolic agents from those instantly claimed (See pg. 5, ln. 10-12).
Regarding claim 66, Singh teaches that the polyphenolic agent contributes to the solubility of the hybrid drug, even though Singh teaches using different polyphenolic agents from those instantly claimed (See pg. 5, ln. 12-14). 
Regarding claims 59 and 71-72, Singh teaches wherein the polyphenolic polymer/hybrid composition are soluble in an alcohol selected from C1-C3 alcohols as well as water, e.g. methanol, ethanol, n-propanol, 2-propanol and wherein the drug complex is added to at least one acceptable excipient/pharmaceutically acceptable excipient to yield a pharmaceutical composition (See entire document; pg. 5, ln. 2-9; pg. 5, ln. 19-21; pg. 13, ln. 31-35; pg. 33, ln. 31-33)
Regarding claim 73, Singh teaches wherein the polyphenolic polymer/drug hybrid composition can further comprise an additional water-insoluble drug that has a synergistic effect for the same disease (See pg. 5, ln. 19-25).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 58-66, and 71-73, Singh does not teach forming the polyphenolic polymer without the presence of the drug/active agents, and adding them in at a later step. However, these deficiencies in Singh are addressed by Maitra in view of Haggag. 
	Maitra teaches a method of forming polyphenolic polymers wherein they teach the steps of providing at least one polyphenolic agent, specifically curcumin; providing at least one monomer/polymer, dissolving the polymer in a first solvent, specifically water, and polymerizing polymer and removing the first solvent/water which forms a polymer/copolymer and subsequently mixing the polymer with the polyphenolic agent in a second solvent, and drying the mixture to a dry powder, which reads on claims 56-57, and wherein multiple drugs can be added to the polymers either before drying or later on when the polymers are reconstituted in solvent after they were previously dried (See entire document; [0038-0043]; [0045]; [0046]; [0054, curcumin]; [0055]; [0057]).
Maitra merely does not teach spray drying to dry the polymer/curcumin mixture, and instead teaches lyophilizing. However, this deficiency in Singh and Maitra is addressed by Haggag.
	Haggag teaches that both lyophilization (freeze drying and the instantly claimed spray drying were known methods of forming solids for drug delivery and for drying these solids and removing solvents (See pg. 1, 1st paragraph). They further teach that spray drying is the more economical process of the two for drying the polymeric-drug solids.
Regarding claims 58-60, 64-66, and 73, Singh also does not specifically teach wherein the polyphenolic agent is other than curcumin or curcuminoid compound or wherein the claimed vanillin or gingerol enhances “the effects” or is synergistic/potentiates the first active agent (wherein the claimed “effects” are not defined or disclosed by the instant claims or specification) as is claimed by the instant claims or wherein the vanillin or gingerol sensitizes the 
Arber teaches administering synergistic combinations of NSAIDs, specifically aspirin and/or ibuprofen and gingerol which are synergistic for treating inflammation and/or cancers and as such the gingerol potentiates the effect of the aspirin/ibuprofen and enhances the effects of the aspirin/ibuprofen as is instantly claimed. Further the gingerol is also sensitizing the microenvironment of the disease since this is a property of the gingerol when it is combined with the claimed NSAIDs (first active agents) (specifically aspirin and ibuprofen) since Arber teaches that they work together and synergize each other in treating inflammation and/or inflammatory disorders and diseases and cancer, and as such is obviously being accomplished in Arber since Arber teaches administering the same combination of actives instantly claimed (See entire document; [0009-0011]; [0013, curcumin means/includes gingerol; specific NSAIDS]; [0014-0015]; [0009]; [0025-0026]; [0063-0065]). Arber further teaches wherein more than one NSAID can be used in the formulations with the gingerol and aspirin or ibuprofen, such as celecoxib which is a disclosed first active agent, e.g. water insoluble/poorly water soluble and as gingerol is known to be synergistic with NSAIDS the ternary combination would also be synergistic as is instantly claimed in claim 73 (see [0009-0011]; [0013]; [0014-0015]; [0009]; [0025-0026]; [0063-0065]).

Regarding claim 58, Singh also does not teach the specific order of steps e.g. dissolving the polymer in solution first and then adding the phenolic agent to the polymer mix, it teaches dissolving the phenolic agent and adding the polymer to that solution. However the resultant solution made from these steps in Singh is the same as the instantly claimed solution and Singh’s solution still leads to a polyphenolic polymer comprising the same agents and as such the order of the steps does not appear to be critical to applicant’s invention, e.g. the prior In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.
Regarding claims 61-63, Singh does not teach wherein the specific polyphenolic agents instantly claimed are antimicrobial, antioxidants, and anti-inflammatory. However, as is evidenced by Rahmani (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4106649/, available 07/12/2014) gingerol is known to be an antioxidant, antimicrobial and anti-inflammatory compound (See entire document specifically table 1), and as such these claims merely recite known properties of the claimed polyphenolic agents and do not further limit the method of claim 58.

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant filing to substitute gingerol or vanillin for the polyphenolic agent when forming the polyphenolic polymer of Singh and Maitra as is discussed above because for instance the claimed polymers are known in the art to increase the solubility of poorly soluble drugs (which include drugs such as gingerol and ibuprofen) (and as is evidenced/taught by Nikghalb see pg. 171, right col. 2nd paragraph) and Arber teaches that gingerol and NSAIDs (specifically the instantly claimed poorly soluble aspirin and ibuprofen) are known to be synergistic when in combination for treating inflammation and inflammatory disorders and diseases and cancer. Thus, it would have nd paragraph).
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to dry the polymer/polyphenol composition as taught by the combined references via spray drying as is instantly claimed because Haggag teaches that both lyophilization and spray drying were known methods of drying polymeric drug compositions but that spray drying is more economical.
	It also would have been obvious to and ordinary skilled artisan at the time of the instant filing to formulate the specifically claimed PEG or PVP or HPMC or cellulose or combinations thereof by solubilizing them with the claimed 1-4 carbon alcohols and adding the claimed polyphenol, specifically gingerol, without the substantially water-insoluble drug and add the drug later as is instantly claimed when looking to Singh in view of Maitra and Haggag as is discussed above in order to form the claimed method of forming solubilized hybrid drug composition(s) instantly claimed because Maitra teaches the claimed steps of forming polyphenolic polymers and incorporating additional drugs into the polyphenolic containing polymer after it is formed (see [0055]), which allows one of ordinary skill in the art to add any one of the instantly claimed drugs to form the mixtures of gingerol with the polymer, and drug that are instantly claimed because Singh teaches most of the instantly claimed steps and wherein their solubilized hybrid drug compositions comprise polyphenols/phenolic compounds and the same polymers and the same drugs all in the same ratios as are instantly claimed and wherein their solubilized hybrid drug compositions achieve the same characteristics and synergy, solubility of drug, etc. that are instantly claimed since the polymers are the same, the drugs are the same and the 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims have prompted the new grounds of rejection presented herein under 112 and 103. 
Applicants then argue that the combined references do not teach all the elements of the claimed invention the examiner respectfully disagrees because all of the steps of the claimed method and limitations of the instant claims are taught by the combination of references. Applicant’s amendments have prompted the new grounds of rejection presented herein.

	Applicants then argue that their greater than expected result/unexpected results are enough to overcome the legal conclusion of obviousness and argue that there is no reason to combine the prior art and point to Examples 6-14. The examiner respectfully points out that these unexpected results in the specification are not compared to the closest prior art Singh which teaches forming complexes of the same polymers with another polyphenolic agent, curcumin, in the same ratios with active drugs to increase their water-solubility and bioavailability and formulates the drug/polymer as a redispersible dry powder of nanoparticles of the drug/polymer and polyphenolic agent further none of applicant’s results show if the increase in solubility is due to the selected polymer, e.g. PEG, PVP, etc. because these polymers themselves are known in the art to be used to improve the solubility of poorly soluble drugs as is instantly argued by applicant’s or if the polyphenolic agent has any effect on this solubility, e.g. applicants have not shown that the solubility is greater than the polymer alone or the expected additive result of the polyphenolic agent and the polymer, e.g. applicants have not demonstrated that their “unexpected results” are actually unexpected. Additionally, as applicant’s have not compared their results to the closest prior art, and applicant’s unexpected results do not appear to be unexpected when viewed in light of the prior art Singh which is the closest prior art to the 
Thus contrary to applicants assertion the examiner maintains that the method(s) of the instant claims remain obvious in view of the teachings of the prior art at this time. From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	Claims 53, 56-66, 71-73 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616